Case 1:19-cv-00978-RJJ-SJB ECF No. 53, PageID.198 Filed 01/12/21 Page 1 of 1
                       UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JASON RICHARD EIDAM #266232,

         Plaintiff,
                                                      File no: 1:19-CV-978
v.
                                                      HON. ROBERT J. JONKER
COUNTY OF BERRIEN, et al.,

         Defendants.
                                               /

                                ORDER APPROVING MAGISTRATE'S
                                 REPORT AND RECOMMENDATION

         The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action on November 23, 2020 (ECF No. 46).                               The Report and

Recommendation was duly served on the parties.1 No objections have been filed under 28 U.S.C.

' 636(b)(1)(C).

         ACCORDINGLY, IT IS ORDERED that the Report and Recommendation of the

Magistrate Judge (ECF No. 46) is approved and adopted as the opinion of the Court.

         IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (ECF No. 31) is

GRANTED IN PART AND DENIED IN PART. Plaintiff’s claims against Unknown Doctor,

Unknown Psychiatrist, and Unknown Medical Provider Company (Wellpath) are DISMISSED and

these parties are TERMINATED. Plaintiff’s claims against Unknown Nurse and Defendant Bailey2

shall proceed.

Date:        January 12, 2021                         /s/ Robert J. Jonker
                                                      ROBERT J. JONKER
                                                      CHIEF UNITED STATES DISTRICT JUDGE


         1
            The Report and Recommendation was originally sent to Plaintiff at his custodial address. Upon notification
that Plaintiff had been released from custody (ECF No. 47), the Report and Recommendation was sent to Plaintiff at his
new address on November 25, 2020.

         2
          The Report and Recommendation addresses the claim against Defendant Bailey at PageID.183. See also ECF
No. 8 at PageID.38 (allowing claim against Defendant Bailey for denying Plaintiff his prescribed medications to
proceed).
